Citation Nr: 1605450	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-06 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to a service-connected right knee pain, post-operative.

2.  Entitlement to a rating higher than 10 percent for right knee pain, post-operative.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1986 to October 1988.  The Veteran died on March [redacted], 2015.  The Appellant is the Veteran's surviving spouse, who has been substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In support of his claims, the Veteran had testified at a hearing at the RO in November 2014.

The issue of entitlement to TDIU was raised by the Veteran's contentions during his lifetime.  The Board has considered the TDIU claim as part of the pending increased rating claim, and is listing the raised TDIU claim as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  On May 28, 2015, the RO attempted to obtain the Veteran's Social Security Administration (SSA) medical records.  However, this request included an incorrect date of birth for the Veteran.  On June 22, 2015, the SSA noted this discrepancy and advised VA to verify the date of birth and resubmit the request.  It does not appear that the RO resubmitted the request.  

At present, VA treatment records dated from November 2011 to February 2015 have been associated with the file.  However, the January 2013 statement of the case (SOC) makes reference to VA treatment records dated from June 1989 to November 2011.  These records are not currently associated with the paper or Virtual file; therefore, they should be obtained on remand.  

Further, VA medical opinions were obtained with respect to the Veteran's claim for service connection for a low back disorder as secondary to his service-connected right knee disability.  As neither opinion addressed the matter of aggravation, an additional opinion is required.  See 38 C.F.R. § 3.310.  An opinion should also be obtained as to the TDIU claim.

Finally, as the case must be remanded for the foregoing reasons, efforts should be undertaken to obtain any updated private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Appellant a VCAA letter addressing the TDIU claim.

2.  Request from the SSA all records pertinent to the Veteran's claim for SSA disability benefits as well as all medical records relied upon concerning that claim.  In requesting these records, the Veteran's correct date of birth (i.e., September [redacted], 1963) should be referenced.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from October 1988 to November 2011; associate these records with the file.

4.  Make arrangements to obtain the Veteran's complete treatment records from Orthopedic Specialists of Alabama on Montclair Rd. in Birmingham, AL; from Coosa Family Medical Center, dated from November 2008 to March 2015; from Michael Martin, M.D. and/or Orthopaedics and Sports Medicine, dated from February 2009 to March 2015; and from Narrows Health and Wellness, dated from November 2011 to March 2015.

5.  After the above records have been obtained, arrange for an appropriate VA examiner to review the Veteran's claims file.  

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's low back disorder was caused by his right knee disorder and/or any alteration in gait/posture associated with his right knee disorder.

(b) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that the Veteran's low back disorder was aggravated, or permanently worsened by, his right knee disorder and/or any alteration in gait/posture associated with his right knee disorder.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.  

6.  Arrange to have the Veteran's records reviewed, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  

The examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., right knee pain, post-operative; adjustment disorder with mixed anxiety and depressed mood, to include a major depressive disorder, generalized anxiety disorder, OCD features, and avoidance personality features; and, if determined to be service connected, his low back disorder) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation, for the time period from March 2011 to March 2015.  

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached.  

7.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Appellant's satisfaction, send her a supplemental statement of the case (SSOC) and give her an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

